—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Copertino, J.), rendered May 28, 1999, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant received meaningful representation of counsel (see, People v Rivera, 71 NY2d 705; People v Baldi, 54 NY2d 137; People v Hobot, 84 NY2d 1021).
The sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Santucci, J. P., Luciano, Feuerstein and Adams, JJ., concur.